IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE

   SUMMER BAY MANAGEMENT, L.C., et al., v. GATLINBURG TOWN
         SQUARE MEMBERS' ASSOCIATION, INC., et al.

                              Chancery Court for Sevier County
                   No. 12-1-005   Hon. Telford E. Forgety, Jr., Chancellor


                  No. E2012-01276-COA-R3-CV-FILED-OCTOBER 1, 2012


                   Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.

H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.

Lewis Spilman Howard, Jr., Knoxville, Tennessee, for the appellants, Gatlinburg Town
Square Condominium II Association, Gatlinburg Square Members Association, Inc., and
Mountain Meadows Time Share Owners Association, Inc.

W. Tyler Chastain, Knoxville, Tennessee. for the defendant, Liberte Management Group of
the Pinellas Islands.

R. Alexander Johnson, Sevierville, Tennessee, for the appellees, Summer Bay Management,
L.C., and Summer Bay Partnership.

                                    MEMORANDUM OPINION 1

        This Court issued a Show Cause Order setting forth that the Notice of Appeal filed
in this case is not "a final judgment adjudicating all the claims, rights and liabilities of the
parties"of which "an appeal of right would lie."


        1
            The Court of Appeals' Rules provide:

                   Rule 10. Memorandum Opinion

                (b) This Court, with the concurrence of all judges participating in the case, may affirm,
reverse or modify the actions of the trial court by memorandum opinion when a formal opinion would have
no precedential value. When a case is decided by memorandum opinion it shall be designated
"MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any reason in
any unrelated case.
       The "defendants" responded to the Show Cause Order, and concede that the appeal
pursuant to Tenn. R. App. P. 3, is premature. They ask in their response that the Court treat
the appeal as an interlocutory appeal pursuant to Tenn. R. App. P. 9 ("Rule 9").

       We conclude from this record that it is not appropriate to treat this appeal as a Rule
9, and the appeal is dismissed because the Court is without jurisdiction to consider the
appeal.

       The cost of the appeal is assessed to Gatlinburg Town Square Members' Association,
Inc., Gatlinburg Town Square Resort Condominium II Members' Association, Inc., and
Mountain Meadows Time-Share Owners Association, Inc.




                                                   PER CURIAM




                                             -2-